Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 13, Lines 15-17:	Delete “the second holding portion extends in the direction in which the workpiece is stretched taut”
Insert --the second holding portion extends in a direction crossing the direction in which the workpiece is stretched taut--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 is considered allowable because the prior art fails to disclose the claimed holding frame “wherein the first holding surface and the second holding surface extend in two different directions crossing the direction in which the workpiece is stretch taut” (In other words, neither of the first and second holding surfaces is parallel to the workpiece when the workpiece is stretch taut within the inner area) and “wherein one of the first holding portion and the first holding surface includes a magnet and the other includes a magnetic material, and wherein one of the second holding portion and the second holding surface includes a magnet and the other includes a magnetic material”.  Claims 11, 12, 13 and 14 are similarly considered allowable noting the first and second holding surfaces or the first and second holding portions in relation to the direction in which the workpiece is stretched taut in combination with the locations of the magnets.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732